DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed February 15, 2022 is acknowledged.

Response to Amendment
Claims 1, 4-9, and 12-19 have been amended.  Claims 2, 3, 10, 11, and 20-22 have been canceled.  Claims 1, 4-9, and 12-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nevertheless, a response is provided below in bold where appropriate.
Applicant argues Claim Objections, pg. 8 of Remarks:
I. Objection of Claim 1

Claim 1 is objected to for using “a account code” instead of “an account code.” Id. Applicant has amended claim 1. During the Examiner Interview, Examiner Bartley agreed that this amendment would obviate the objection.

The claim objection is withdrawn based on the claim amendment.

Applicant argues 35 USC §112(b) rejection, starting pg. 8 of Remarks:

II. Claims 1-8 Are Definite Under 35 U.S.C. 112(b)
Claim 1-8 stand rejected under 35 U.S.C. § 112(b) as being allegedly indefinite. Applicant respectfully disagrees. Nevertheless, without conceding the propriety of the rejections, Applicant herein amends the claims as shown above. During the Examiner Interview, Examiner Bartley agreed that these amendments to the claims would obviate the 112(b) rejections.

The 35 USC 112(b) rejection is withdrawn based on the claim amendments.

Applicant argues 35 USC §101 rejection, starting pg. 9 of Remarks:

III. Claims 1-19, and 22 Define Patentable Subject Matter Under 35 U.S.C. § 101

Claims 1-19, and 22 stand rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant respectfully disagrees. The Office’s 2019 Revised Guidance on Patent Subject Matter Eligibility (2019 PEG) dated January 4, 2019 provides a framework for the patent eligibility analysis including Steps 1, 2A-Prong 1, 2A-Prong 2, and 2B. Independent claim 1 is argued as a representative claim. The arguments thereto also apply to independent claims 9 and 18 and any claims dependent thereon.

A. Step 1- All the Claims are Directed to a Process, Machine, Manufacture, or Composition of Matter
	
The first step, Step 1, asks if the claim(s) are directed to a process, machine, manufacture, or composition of matter. Here, the claims are directed to methods (i.e., process) and machines.


B. Step 2A — Prong 1, The Claims are not Directed to a Judicial Exception (i.e., An Abstract Idea)

Next, Step 2A - Prong 1, asks if the claims are directed to a judicial exception such as an abstract idea. As explained in the 2019 PEG, in order to satisfy Step 2A, Prong 1, the Examiner must identify specific limitation(s) in the claims that the Examiner believes falls under an abstract idea, and then determine if the limitations fall within the subject matter groupings of the abstract ideas enumerated in Section I of the 2019 PEG (.e., “mathematical concept,” “mental process,” or “method of organizing human activity”). The Examiner suggests that the claims fall under “methods of organizing human activity,” and “Mental Processes.” Office Action, page 2. The Examiner indicates that this is 

Applicant submits that the claims are not directed to either certain methods of organizing human activity or mental processes. Instead, the claims recite at least a method that involves “receiving transaction details for the electronic transaction, an identifier for a participant in the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the participant,” “verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant,” “sending, by the server and to the participant via a push notification using the identifier, the transaction details to the participant in the electronic transaction based on verifying the verification code,” “receiving authorisation data from the participant, the authorisation data including authentication data authenticating an identity of the participant,” “determining an account code identifying an account associated with the participant based on the identifier,” and “proceeding with the electronic transaction using the account code.” These limitations cannot be performed by a human nor is it similar to certain methods of organizing human activity. Instead, the claims recite technical features for a server receiving data, transmitting the data to another server for comparing it against a generated verification code, receiving authorization data, and determining an account code. These features are not examples nor similar to the examples of methods of organizing human activity or mental processes. For at least these reasons, the claims should be patent eligible under Step 2A — Prong 1. 

The abstract idea of a mental process is withdrawn based on the claim amendments.  However, the claims still recite elements in the area of mitigate financial risk and commercial interaction which are abstract concepts.

C. Step 2A — Prong 2, The Alleged Abstract Idea is Clearly Integrated into a Practical Application

If the claims are not patent eligible under Step 2A-Prong 1, then the claims are clearly patent eligible under Step 2A-Prong 2, which asks if the judicial exception is integrated into a “practical application.”

The alleged abstract idea of the claims is clearly integrated into a “practical application,” since the claims provide for practical benefits. For example, amended independent claim 1 recites: “receiving transaction details for 

From Applicant’s arguments above…
>>The practical benefits of embodiments of the invention include receiving and processing authentication information for identifying an identity of a participant without requiring a financial instrument to be present.<<

This would be abstract (mitigating financial risk), which is improving a judicial exception and not improving technology itself.

>>Moreover, the PAN of the participant does not need to be supplied to a merchant server to conduct the transaction. By utilizing a telephone number as an identifier, a participant does not need to remember additional identifiers specific to the electronic payment transaction. The transaction system may utilize the same phone number to provide transaction details and only processing the transaction if the authorization data is received from the participant.<<

Using a telephone number as an identifier instead of an account number to conduct a transaction is at best improving a judicial exception (commercial interaction). 

Applicant also submits that the elements in independent claim 1 represent significantly more than the abstract idea because they are a practical implementation of the asserted abstract idea for reasons similar to those identified in USPTO Eligibility Example 35 (hereinafter “Example 35”). For example, the claims at issue in Example 35 are directed to a method of 

A judicial exception itself cannot provide the additional element.  Unlike Example 35, Claim 2, Applicant’s claims are at too high level of generality and lack the specificity.  

From Office Example 35, Claim 2…
generating a random code and transmitting it to a mobile communication device that is registered to the customer associated with the bank card,

reading, by the automated teller machine, an image from the customer’s mobile communication device that is generated in response to receipt of the random code, wherein the image includes encrypted code data,

decrypting the code data from the read image, and

analyzing the decrypted code data from the read image and the generated code to determine if the decrypted code data from the read image matches the generated code data, and

determining whether the transaction should proceed when a match from the analysis verifies the authenticity of the customer’s identity.

Therefore the above recite specific, additional elements.

The claims therefore clearly provide for an “application” that is “practical” as the claims specifically features for obtaining data that is then compared to previously stored interaction data by a validation server. These features include specific steps for providing authentication and transaction processing that are not so broad so as to swallow all other potential solutions for verifying an identity of a participant. As such, pursuant to the 2019 Guidelines, the alleged abstract idea is clearly “integrated into a practical application” and the claims should also be patent eligible under Step 2A — Prong 2.

From Applicant’s Claim 1…
receiving transaction details for the electronic transaction, an identifier for a participant in the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the participant;

verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant;

Ignoring that receiving data is usually insignificant extra solution activity, a verification code generated using time data provided by a participant and stored seed data is claimed at a high level of generality.  Compare to Office Example 35, Claim 2 where the combination of steps (plural) of generating a random code, reading an image, decrypting the code, and analyzing the decrypted code from the read image were provided.  Also, a computer is not even required to generate the verification code.  

D. Step 2B — Even if the Claims are Directed to a Judicial Exception, the Claims Recite “Significantly More”

Step 2B asks the Examiner to determine if any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the judicial exception. The following bullet points identify characteristics that can qualify as “significantly more.” The claims clearly meet those characteristics.


    PNG
    media_image1.png
    256
    622
    media_image1.png
    Greyscale


As a first example, the claim elements clearly “apply[] the judicial exception with, or by use of, a particular machine,” as the claims recite computer components.

As a second example, the claims “improve[] the functioning of the computer itself” as the invention provides for a more efficient transaction method compared to conventional methods.

With all due respect, “provides a more efficient transaction method” is not improving the computer itself but using the computer for a judicial exception.

As a third example, the claim elements clearly “add[] a specific limitation other than what is well-understood, routine and conventional in the field” or “add[] unconventional steps that confine the claim to a particular useful application.” As explained in Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018):

The second step of the Alice test is satisfied when the claim limitations “involve more than performance of ‘well understood, routine, [and] conventional activities previously known to the industry.” Content Extraction, 776 F.3d at 1347-48 (quoting Alice, 134 S. Ct. at 2359). The question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear and convincing evidence. See Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011).

The rejection is not based on well-understood, routine and conventional.  

Here, the claims involve more than performance of “well understood, routine, [and] conventional activities previously known to the industry.” For example, at least the following limitations in claim 1 are not conventional: “receiving transaction details for the electronic transaction, an identifier for a 

Applicant above is reciting abstract elements.  Significantly more must be an additional element(s) that itself is not abstract.  In other words, a combination of abstract elements is still abstract.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §102 Rejection, starting pg. 14 of Remarks:

Applicant’s amendments have resulted in a new prior art rejection, rendering their arguments moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1, 4-9, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claim 9.  
Claim 1 recites the limitations of:
A method of authorising an electronic transaction, the method comprising a server:
receiving transaction details for the electronic transaction, an identifier for a participant in the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the participant;
verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant;
sending, by the server and to the participant via a push notification using the identifier, the transaction details to the participant in the electronic transaction based on verifying the verification code;
receiving authorisation data from the participant, the authorisation data including authentication data authenticating an identity of the participant;
determining an account code identifying an account associated with the participant based on the identifier; and
proceeding with the electronic transaction using the account code.

Claim 18 recites the limitations of:
A system for authorising an electronic transaction, the system comprising
an apparatus for authorising the electronic transaction and an application for execution by a mobile communications device of a participant in the electronic transaction,
wherein the apparatus comprising at least one processor and memory storing instructions that, when executed by the processor, cause the apparatus to:
following receipt of transaction details for the electronic transaction, an identifier for the participant in the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the participant, verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant;
	following verifying the verification code, sending the participant via a push notification using the identifier the transaction details;
following receipt of authorisation data from the participant, the authorisation data comprising authentication data for the participant, verifying the authentication data for the participant;
following verification of the authentication data for the participant, determining an account code associated with the participant based on the identifier and proceeding with the electronic transaction using the account code; and

following receipt of the transaction details from said apparatus, display at least some of the transaction details;
determine the authentication data for the participant of the mobile communications device; and
send the determined authentication data to said apparatus.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by authorization) and commercial interaction (e.g. sending transaction details to a participant).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 9 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: validation server (Claim 1); processor, memory, validation server (Claim 9); mobile communications device, processor, memory, validation server (Claim 18).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 4-8, 12-17, and 19 further define the abstract idea that is present in their respective independent claims 1, 9, and 18 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes, and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4-8, 12-17, and 19 are directed to an abstract idea.  Thus, the claims 1, 4-9, and 12-19 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has “verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data” where it is indefinite verifying “the verification code” that compares “the verification code” to a generated code using the time data and stored seed data when the time data is provided by the participant (i.e. how does the verifying step “generate a verification code using the time data” with a validation server if the validation server does not receive or have stored the time data).  Claims 9 and 18 have a similar problem.
Claim 1 has “sending, by the server to the participant via a push notification…” where it is indefinite as to the server push a notification as the specification teaches the validation server pushing a notification (see pg. 11, lines 26-28).  Claims 9 and 18 have a similar problem.
Claims 1, 4-9, and 12-19 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2005/0075985 to Cartmell in view of Patent No. US 9467293 to Brainard et al.
Regarding claim 1
A method of authorising an electronic transaction, the method comprising a server:
receiving transaction details for the electronic transaction, an identifier for a participant in the electronic transaction, and a verification code generated using time data provided 
{From Applicant’s specification regarding “seed data”…
“After receiving, at S4 l, the dummy transaction approval, the validation server 11 completes the registration process by storing the bibliographic details, financial instrument details, fingerprint data for the user, and seed data in the user database 29, 30 and sends, at S41, a registration confirmation to the Biopay app 97 including a copy of the seed data. In this embodiment, the seed data is a (pseudo-) random number.” (pg. 8, lines 27-31)

Therefore seed data can be a random number.
}

Cartmell teaches:
Purchaser selects and identifies (receiving) goods and services (transaction details) via Internet (therefore electronic transaction) and telephone number (identifier), information is forwarded…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

See Verification Code below.

verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant;

See Verification Code below.

sending, by the server to the participant via a push notification using the identifier, the transaction details to the participant in the electronic transaction based on verifying the verification code;

Telephone call placed (pushed notification) from transaction processor (server) to purchaser (sending)…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Cardholder (participant) asked if they made purchase from vender (therefore transaction details)…
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the consummated transaction, which can be stored, for example, in a updated library of the customer's consummated sales transactions.” [0022]

See Verification Code below.

receiving authorisation data from the participant, the authorisation data including authentication data authenticating an identity of the participant;

Confirm (receiving authorization) from cardholder (participant), including correctness of the telephone number (authentication data of identity of participant)…
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the consummated transaction, which can be stored, for example, in a updated library of the customer's consummated sales transactions.” [0022]

determining an account code identifying an account associated with the participant based on the identifier; and

For access to (determine) an account…
Unless the transaction is voice authenticated as a cardholder of record vis--vis a telephone number of record and the transaction is voice approved by the cardholder, the transaction is not completed. Thus, no credit card transaction can be consummated without sampling the putative card user's voice imprint data, or characteristics, and without providing the named owner of the credit card an opportunity to approve, or disapprove, the credit card transaction by recordable storable voice imprint data and characteristics. Further, in accordance with the present inventive method, an unauthorized user of a credit/debit card who gains access to an account would not be able to complete the transaction when confronted with the inventive method for voice authentication and verification of card usage by a vendor or transaction processor substantially contemporaneous with initiation of the transaction. Additionally, as the vendor or transaction processor is now provided with a cardholder voice imprint "receipt" of the consummated transaction, a fraudulent-inclined cardholder/user would be hard pressed to later disavow or plead ignorance of the transaction after receipt of goods or services, or committing to purchase of same with the specific charges recorded against the cardholder's card. Also included in the inventive method is verification/authentication of any electronic transaction by any known biometric means, or combination of biometric means of identification.” [0018]

proceeding with the electronic transaction using the account code.

Where purchase is consummated (proceeding with payment) using the card (therefore account code)…
“In verifying the identity of the authorized cardholder by voice authentication as described, the putative purchaser information data inclusive of voice data packet is compared to a pre-stored voice imprint of an authorized cardholder. A pre-stored voice imprint database and voice imprint comparison function can be provided by any conventional means. For example, a voice data packet can be transmitted to a credit card issuing company's server, e.g. transaction processor 8 herein, for verifying the purchaser's identity in a credit card/debit card purchase transaction. Upon receipt of the voice data packet by a system server, a database is accessed to verify the purchaser's credit and identity. In performing this function, the system server, which can be a remote server, searches a database to establish a match with the pre-recorded reference voice data of the authorized cardholder, and a comparison process initiated. A voice reference match indicates that the voice signature of the stored voice reference data matches the voice signature of the purchaser's inputted voice data, and that the putative purchaser/card user is probably genuine and authorized, and the purchase transaction authorized and consummated. If a voice signature match is not established either/or the putative purchase or on-line vendor can be notified, and the sales transaction--card usage declined. Optionally, a failed authentication .” [0027]

Verification Code
Cartmell teaches financial transactions and telephone.  They do not teach verification code.

Brainard et al. also in the business of financial service and telephone teaches:
	
Verifier to authenticate (verify) a user (participant)…
“Referring to FIG. 1, in one embodiment of an authentication system 100 according to the technique, a verifier 105 may be used to help securely authenticate the identity of exemplary user 110. As used here, “authenticate” means to verify the identity of a user 110, and so “authenticate” and “verify” can be used interchangeably throughout. Also, although the specification will discuss, for simplicity, authentication of “users,” it should be understood that “users” means any entity requiring authentication such as, for example, a person, animal, device, machine, or computer. The inclusion of a single user 110 is exemplary, and typically a verifier 105 can be used to verify a large number of users 110. Similarly, the inclusion of a single verifier 105 is exemplary, and typically a user 110 can have an authentication attempt verified by one or more of a large number of verifiers 105. In some embodiments, a single verifier 105 may be able to verify a user 110, while in other embodiments, two or more verifiers 105 may perform this task.” (col. 2, lines 61-67 to col. 3, lines 1-11)

Verifier that is a computer (validation server)…
“The verifier 105 can be any sort of device that implements the functions described herein. In one embodiment, the verifier 105 may be implemented as software running on a server class computer including a processor, memory and so on, to enable authentication of a large number of users, for example, in an enterprise. The verifier 105 can also be implemented as software running on a desktop computer, laptop computer, special-purpose device or personal digital assistant (PDA). For example, the verifier 105 can be implemented as a software program running on a general-purpose computer, possibly interacting with one or more other computer programs on the same or a different computer. Some or all of the verifier 105 functionality can be implemented in 

Generate authentication (verification) code with user (participant) device using seed and time…
“In some embodiments, the user authentication device 120 stores a seed or secret that may be used to help authenticate the user 110. Typically, the seed may be information that only is available to the authentication device 120 and the verifier 105. For example, in one embodiment, the information may be a numerical value. The seed can be used to help generate an authentication code for the user 110. The user authentication device 120 can also store or access dynamic data, which, for example, can be the current time, if implemented with a running clock. The user authentication device 120 can also provide other information, or perform other calculations or combination functions, as described further below. For example, in one embodiment, in addition to a seed, the device 120 may receive a personally selected secret from the user 110 (such as a PIN or password) and generate a dynamic, non-predictable authentication code value in response to the secret received from the user 110, the seed, and the current time. Here, for example, a non-predictable authentication code value may be unpredictable to anyone who does not have access to the secret received from the user 110, the stored secret, and the algorithm that generates the authentication code value. The user authentication device 120 optionally can also receive other input, such as verifier identification, and use that and/or other additional information in the generation of the authentication code value.” (col. 4, lines 64-67 to col. 5, lines 1-22)

Verifier (validation server) receives (therefore by communicating) user authentication (verification) information and verifies the authentication (verification) code by algorithmic calculations (therefore generating) by verifier (validation server), by compares the generated code…
“For each user authentication attempt, the verifier 105 receives user authentication information and verifies the received information. As described further below, in some embodiments, the verifier 105 also determines an event state indicating whether one or more events have occurred, and optionally, in some cases, the nature of an event. In some embodiments, in order to authenticate the user, the verifier 105 performs algorithmic calculations for each user authentication attempt that is substantially identical to the algorithmic calculation performed by the user authentication device 120. In some embodiments, the verifier 105 can determine authentication codes for a number of possible events and event states such that a number of authentication codes that can successfully authenticate the user 110 are possible. The verifier 105 compares the authentication information received over communications channel 170 and the authentication information generated by the verifier 105 to determine whether any match. If there is a match, then the verifier 105 can authenticate the identity of the user 110 depending on the event state determined. In one embodiment, when the received and generated user information do not match, the user authentication attempt fails. In some embodiments, the verifier 105 can communicate positive or negative acknowledgement to the communications terminal 140 via the communications channel 170, and the terminal 140 may or may not communicate the acknowledgement to the device 120 or directly to the user 110. In further embodiments, where a plurality of authentication codes that can successfully verify the user 110 are possible, the verifier 105 first determines an expected authentication code for an expected event state, and if the verifier 105 receives a different authentication code, determines and compares authentication codes for other possible event states before indicating whether the authentication device has been successfully verified. Note that there can be other possible authentication codes as well, for example due to a generation value increment (described further below) and imprecisely synchronized time clocks between the verifier 105 and the authentication device 120.” (col. 6, lines 57-67 to col. 7, lines 1-28)

Authentication results in access to physical location and financial services (therefore sending based on authentication (verifying the verification code)… …
“Authentication can result in the performance of one or more actions including, without limitation, providing access or privileges, taking action, or enabling some combination of the two. Access includes, without limitation: access to a physical location, communications network, or a computer system; access to such services as financial services and records, or health services and records; or access to levels of information or services. The user 110 and the verifier 105 can be physically near one another or far apart.” (col. 3, lines 32-41)

“In one embodiment, a determination by a verifier 105 of an event occurrence triggers a restriction on the activities of a user 110, rather than a complete denial of access. The restriction can be based on the type of events that have occurred since the preceding authentication attempt. For example, a workstation user's access to highly confidential information can be eliminated while access to non-confidential information continues to be permitted when the user's PIN was entered into the authentication token incorrectly more than a specified number of times.” (col. 7, lines 29-38)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Cartmell the ability to have a verification code as taught by Brainard et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Brainard et al. who teaches the need to enhance security and providing additional verification of a user with a verification code further enhances security.

Regarding claim 4
The method according to any preceding claim 1, wherein the authentication data comprises biometric data and the method comprises verifying the biometric data.

Cartmell teaches:
Voice imprint (biometric data)… 
“If the cardholder-purchaser 2 is not available at the time of the system telephone call, in accordance with the inventive method, a telephone call via the on-file number will be rescheduled by reschedule means for a later time, all of which such information is recorded in a database for reference by any concerned party, such as the on-line vendor or transaction processor. If the called party indicates that the called number is incorrect, this information will be reported, optionally in a recorded voice imprint to the database as an indication of an attempted fraudulent transaction, or in any event, as a signal or sign to not consummate the transaction. In a further optional embodiment, a voice imprint of the authorized cardholder can be on file in a database or other server library, which is employed in the inventive method as a comparison verification with the voice imprint of the called party as an authentication hurdle to the consummated transaction. If there is not a voice verification match resulting from the comparison test, the transaction processor can consider the attempted transaction to be fraudulent and relay a transaction decline signal or call to the merchant/on-line vendor.” [0023]

Regarding claim 5
The method according to any preceding claim 4, wherein the biometric data is fingerprint data.

Cartmell teaches:
Fingerprints…
“Also contemplated for use in the present invention to deter unauthorized financial transactions, and to strengthen financial and credit privacy are any conventional biometric means of identification, some non-limiting examples include, fingerprints, thumbprints, retinal patter, face fingerprint, electronic signatures, cryptographic digital signatures keystroke dynamics, wrist vein identification, hand geometry scans and dynamic and static handwritten signature in combination of biometric means of identification, particularly that which cannot be reverse engineered to recreate personal information. A commercial example is Disney's hand geometry scans of season ticket holders. Electronic signatures are recognized under the Electronic Signatures in Global and National Commerce Act ("e-sign"), which authorizes the use of electronic means to meet legal requirements in contracts, consumer disclosures and record keeping. As defined by the Act, and the scope thereof contemplated for use herein, in one ore more embodiments, electronic signature encompasses electronic sound, symbol, or process attached to or logically associated with, a contract or other record and executed or adopted by a person with the intent to sign the record.” [0028]

Regarding claim 6
The method according to any preceding claim 1, wherein said participant is a first participant and the transaction details comprise a second identifier identifying a second participant in the electronic transaction, the method further comprising:
retrieving additional information about said second participant based on the second identifier; and

Cartmell teaches:
Purchaser (second participant) identifies himself with name, etc…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a 

sending the additional information to the first participant.

Call answered by anyone (sending to first participant) cardholder name and telephone number (additional information)…
“The present invention overcomes the deficiencies and drawbacks of conventional telephone and Internet/on-line money card purchase authentication security systems, and achieves the desires and industry needs as identified above. In accordance with the instant inventive voice authenticated credit card purchase verification method and apparatus, upon contact by a putative telephone or on-line Internet purchaser of goods and/or services of a vendor and use of a money card transactional device, such as a credit/debit card, or one of the American Express type, a card transaction processor is contacted with conventional authentication information and purchase information, such as the amount of the transaction, the account number, credit card number, card expiration date, card member name and address, and telephone number and the like. Concurrently, or sometime thereafter, but preferably substantially contemporaneous with card transactional usage, the putative card user is then contracted via a telephone call by a system telephone calling means vis--vis the cardholder's number on file, for example, as stored in a transaction processor database. Upon the telephone call being answered by anyone, the inventive method and apparatus employs means to ask for the cardholder's name and availability, and/or whether the telephone number is correct, i.e. whether the telephone number called is the telephone number on record for the given credit card.” [0017]

Regarding claim 8
The method according to claim 1[[7]], wherein proceeding with the electronic transaction comprises transmitting an authorisation request to an issuing bank.

Cartmell teaches:
Forward to credit card processing center…
“…Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any 

Where credit card is a bank card (therefore bank would authorized the transaction)…
“U.S. patent application Publication No. 20020163412 which discloses a method of bank card and credit card fingerprint identification. As disclosed in this method, a reference fingerprint data is digitized and stored in an IC chip or stored on a magnetic strip of a bank card or credit card. The true, authorized user is identified by collating the measured fingerprint data with the reference fingerprint data via a fingerprint ATM terminal, or a fingerprint reading device. The disclosure of both of these references are incorporated herein by reference.” [0030]

Regarding claim 9
Apparatus for authorising an electronic transaction, the apparatus comprising at least one processor and memory storing instructions that, when executed by the processor, cause the apparatus to:

Cartmell teaches:
Processing unit (processor) and memory…
“To accomplish the voice verification-voice imprint functions described above, it is contemplated in the present inventive method and apparatus to employ any conventional means to enable a voice transaction process. For example, the system can include an input interface for receiving a transaction request and for initiating a telephone call with an on-file number for the customer voice transaction. The input interface can include a simple recordation device, or any known speech-to-text capability to convert all or part of an audio input from the consumer to electronic text. Also included may be a central processing unit (CPU) a random access memory (RAM) for temporary storage of information, an Internet connection circuit for communicating over the Internet, and a voice browser for providing audio input and output, and a read only memory (ROM) for permanent storage of information, any of which components can be coupled to a bus, in any order or manner desired.” [0024]

following receipt of transaction details for the electronic transaction and an identifier for a participant in the electronic transaction, send the transaction details to the participant in the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the participant, verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant;

Forwards (therefore receipt) of all authentication data and purchase price and other information (transaction)…
forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Telephone call is made (sending) to card anyone (participant)…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Charges (transaction detail)…
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the consummated transaction, which can be stored, for example, in a updated library of the customer's consummated sales transactions.” [0022]

See Verification Code below.

following verifying the verification code, sending to the participant via a push notification using the identifier, the transaction details;

Telephone call placed (pushed notification) from transaction processor (server) to purchaser (sending)…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Cardholder (participant) asked if they made purchase from vender (therefore transaction details)…
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the consummated transaction, which can be stored, for example, in a updated library of the customer's consummated sales transactions.” [0022]

See Verification Code below.

following receipt of authorisation data from the participant, the authorisation data comprising authentication data for the participant, verifying the authentication data for the participant; and

Recorded (receipt of) voice print (authorization data) from purchaser (participant)… 
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the consummated transaction, which can be stored, for example, in a updated library of the customer's consummated sales transactions.” [0022]

Verifying the identity of the cardholder (participant)…
“In verifying the identity of the authorized cardholder by voice authentication as described, the putative purchaser information data inclusive of voice data packet is compared to a pre-stored voice imprint of an authorized cardholder. A pre-stored voice imprint database and voice imprint comparison function can be provided by any conventional means. For example, a voice data packet can be transmitted to a credit card issuing company's server, e.g. transaction processor 8 herein, for verifying the purchaser's identity in a credit card/debit card purchase transaction. Upon receipt of the voice data packet by a system server, a database is accessed to verify the purchaser's credit and identity. In performing this function, the system server, which can be a remote server, searches a database to establish a match with the pre-recorded reference voice data of the authorized cardholder, and a comparison process initiated. A voice reference match indicates that the voice signature of the stored voice reference data matches the voice signature of the purchaser's inputted voice data, and that the putative purchaser/card user is probably genuine and authorized, and the purchase transaction authorized and consummated. If a voice signature match is not established either/or the putative purchase or on-line vendor can be notified, and the sales transaction--card usage declined. Optionally, a failed authentication attempt may trigger inactivation of a credit or debit card, and/or the appropriate authorities notified. Voice authentication or voice recognition is well known in the art, an example of which is the Home Shopping Network Speaker recognition. Voice authorization is also discussed in detail, for example, in U.S. Pat. Nos. 5,835,894, 5,499,288; 5,127,043; 5,297,183, Japanese patent application Nos. 2001265741, 

following verification of the authentication data for the participant, determining an account code associated with the participant based on the identifier and proceeding with the electronic transaction using the account code.

Database accessed to verify (determine) purchaser’s credit (account code)….
“In verifying the identity of the authorized cardholder by voice authentication as described, the putative purchaser information data inclusive of voice data packet is compared to a pre-stored voice imprint of an authorized cardholder. A pre-stored voice imprint database and voice imprint comparison function can be provided by any conventional means. For example, a voice data packet can be transmitted to a credit card issuing company's server, e.g. transaction processor 8 herein, for verifying the purchaser's identity in a credit card/debit card purchase transaction. Upon receipt of the voice data packet by a system server, a database is accessed to verify the purchaser's credit and identity. In performing this function, the system server, which can be a remote server, searches a database to establish a match with the pre-recorded reference voice data of the authorized cardholder, and a comparison process initiated. A voice reference match indicates that the voice signature of the stored voice reference data matches the voice signature of the purchaser's inputted voice data, and that the putative purchaser/card user is probably genuine and authorized, and the purchase transaction authorized and consummated. If a voice signature match is not established either/or the putative purchase or on-line vendor can be notified, and the sales transaction--card usage declined. Optionally, a failed authentication attempt may trigger inactivation of a credit or debit card, and/or the appropriate authorities notified. Voice authentication or voice recognition is well known in the art, an example of which is the Home Shopping Network Speaker recognition. Voice authorization is also discussed in detail, for example, in U.S. Pat. Nos. 5,835,894, 5,499,288; 5,127,043; 5,297,183, Japanese patent application Nos. 2001265741, 2002176455, 03262344, 63193694, 10331498, 02073744 and 2002176455, the disclosures of which are incorporated herein by reference.” [0027]  Inherent with credit for card user is an account code.

Verification Code
Cartmell teaches financial transactions and telephone.  They do not teach verification code.

Brainard et al. also in the business of financial service and telephone teaches:

Verifier to authenticate (verify) a user (participant)…
“Referring to FIG. 1, in one embodiment of an authentication system 100 according to the technique, a verifier 105 may be used to help securely authenticate the identity of exemplary user 110. As used here, “authenticate” means to verify the identity of a user 110, and so “authenticate” and “verify” can be used interchangeably throughout. Also, although the specification will discuss, for simplicity, authentication of “users,” it should be understood that “users” means any entity requiring authentication such as, for example, a person, animal, device, machine, or computer. The inclusion of a single user 110 is exemplary, and typically a verifier 105 can be used to verify a large number of users 110. Similarly, the inclusion of a single verifier 105 is exemplary, and typically a user 110 can have an authentication attempt verified by one or more of a large number of verifiers 105. In some embodiments, a single verifier 105 may be able to verify a user 110, while in other embodiments, two or more verifiers 105 may perform this task.” (col. 2, lines 61-67 to col. 3, lines 1-11)

Verifier that is a computer (validation server)…
“The verifier 105 can be any sort of device that implements the functions described herein. In one embodiment, the verifier 105 may be implemented as software running on a server class computer including a processor, memory and so on, to enable authentication of a large number of users, for example, in an enterprise. The verifier 105 can also be implemented as software running on a desktop computer, laptop computer, special-purpose device or personal digital assistant (PDA). For example, the verifier 105 can be implemented as a software program running on a general-purpose computer, possibly interacting with one or more other computer programs on the same or a different computer. Some or all of the verifier 105 functionality can be implemented in hardware, for example in an Application Specific Integrated Circuit (ASIC). In still further embodiments, the verifier 105 can be implemented in a cellular telephone, or specialized hardware embedded in a cellular telephone and adapted to interact with the cellular telephone's circuitry. Other sizes, shapes, and implementations are possible without departing from the spirit of the invention.” (col. 3, lines 12-32)

Generate authentication (verification) code with user (participant) device using seed and time…
“In some embodiments, the user authentication device 120 stores a seed or secret that may be used to help authenticate the user 110. Typically, the seed may be information that only is available to the authentication device 120 and the verifier 105. For example, in one embodiment, the information may be a numerical value. The seed can be used to help generate an authentication code for the user 110. The user authentication device 120 can also store or access dynamic data, which, for example, can be the current time, if implemented with a running clock. The user authentication device 120 can also provide other information, or perform other calculations or combination functions, as in one embodiment, in addition to a seed, the device 120 may receive a personally selected secret from the user 110 (such as a PIN or password) and generate a dynamic, non-predictable authentication code value in response to the secret received from the user 110, the seed, and the current time. Here, for example, a non-predictable authentication code value may be unpredictable to anyone who does not have access to the secret received from the user 110, the stored secret, and the algorithm that generates the authentication code value. The user authentication device 120 optionally can also receive other input, such as verifier identification, and use that and/or other additional information in the generation of the authentication code value.” (col. 4, lines 64-67 to col. 5, lines 1-22)

Verifier (validation server) receives (therefore by communicating) user authentication (verification) information and verifies the authentication (verification) code by algorithmic calculations (therefore generating) by verifier (validation server), by compares the generated code…
“For each user authentication attempt, the verifier 105 receives user authentication information and verifies the received information. As described further below, in some embodiments, the verifier 105 also determines an event state indicating whether one or more events have occurred, and optionally, in some cases, the nature of an event. In some embodiments, in order to authenticate the user, the verifier 105 performs algorithmic calculations for each user authentication attempt that is substantially identical to the algorithmic calculation performed by the user authentication device 120. In some embodiments, the verifier 105 can determine authentication codes for a number of possible events and event states such that a number of authentication codes that can successfully authenticate the user 110 are possible. The verifier 105 compares the authentication information received over communications channel 170 and the authentication information generated by the verifier 105 to determine whether any match. If there is a match, then the verifier 105 can authenticate the identity of the user 110 depending on the event state determined. In one embodiment, when the received and generated user information do not match, the user authentication attempt fails. In some embodiments, the verifier 105 can communicate positive or negative acknowledgement to the communications terminal 140 via the communications channel 170, and the terminal 140 may or may not communicate the acknowledgement to the device 120 or directly to the user 110. In further embodiments, where a plurality of authentication codes that can successfully verify the user 110 are possible, the verifier 105 first determines an expected authentication code for an expected event state, and if the verifier 105 

Authentication results in access to physical location and financial services (therefore sending based on authentication (verifying the verification code)… …
“Authentication can result in the performance of one or more actions including, without limitation, providing access or privileges, taking action, or enabling some combination of the two. Access includes, without limitation: access to a physical location, communications network, or a computer system; access to such services as financial services and records, or health services and records; or access to levels of information or services. The user 110 and the verifier 105 can be physically near one another or far apart.” (col. 3, lines 32-41)

“In one embodiment, a determination by a verifier 105 of an event occurrence triggers a restriction on the activities of a user 110, rather than a complete denial of access. The restriction can be based on the type of events that have occurred since the preceding authentication attempt. For example, a workstation user's access to highly confidential information can be eliminated while access to non-confidential information continues to be permitted when the user's PIN was entered into the authentication token incorrectly more than a specified number of times.” (col. 7, lines 29-38)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Cartmell the ability to have a verification code as taught by Brainard et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Brainard et al. who teaches the need to enhance security and providing additional verification of a user with a verification code further enhances security.

Regarding claim 12
The apparatus according to claim 9, wherein the authentication data comprises biometric data.

Cartmell teaches:
Voice imprint (biometric data)… 
“If the cardholder-purchaser 2 is not available at the time of the system telephone call, in accordance with the inventive method, a telephone call via the on-file number will be rescheduled by reschedule means for a later time, all of which such information is recorded in a database for reference by any concerned party, such as the on-line vendor or transaction processor. If the called party indicates that the called number is incorrect, this information will be reported, optionally in a recorded voice imprint to the database as an indication of an attempted fraudulent transaction, or in any event, as a signal or sign to not consummate the transaction. In a further optional embodiment, a voice imprint of the authorized cardholder can be on file in a database or other server library, which is employed in the inventive method as a comparison verification with the voice imprint of the called party as an authentication hurdle to the consummated transaction. If there is not a voice verification match resulting from the comparison test, the transaction processor can consider the attempted transaction to be fraudulent and relay a transaction decline signal or call to the merchant/on-line vendor.” [0023]

Regarding claim 13
The apparatus according to claim 12, wherein the biometric data is fingerprint data.

Cartmell teaches:
Fingerprints…
“Also contemplated for use in the present invention to deter unauthorized financial transactions, and to strengthen financial and credit privacy are any conventional biometric means of identification, some non-limiting examples include, fingerprints, thumbprints, retinal patter, face fingerprint, electronic signatures, cryptographic digital signatures keystroke dynamics, wrist vein identification, hand geometry scans and dynamic and static handwritten signature in combination of biometric means of identification, particularly that which cannot be reverse engineered to recreate personal information. A commercial example is Disney's hand geometry scans of season ticket holders. Electronic signatures are recognized under the Electronic Signatures in Global and National Commerce Act ("e-sign"), which authorizes the use of electronic means to meet legal requirements in contracts, consumer disclosures and record keeping. As defined by the Act, and the scope thereof contemplated for use herein, in one ore more embodiments, electronic signature encompasses electronic sound, symbol, or process attached to or logically associated with, a contract or other record and executed or adopted by a person with the intent to sign the record.” [0028]

Regarding claim 14
The apparatus according to claim 9, wherein said participant is a first participant and the transaction details comprise a second identifier identifying a second participant in the electronic transaction, the apparatus being arranged to:

retrieve from a database additional information about said second participant based on the second identifier; and

Cartmell teaches:
Purchaser (second participant) identifies himself with name, etc, also database accessible (retrieve) by transaction processor…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

send the additional information to the first participant.

Call answered by anyone (sending to first participant) cardholder name and telephone number (additional information)…
“The present invention overcomes the deficiencies and drawbacks of conventional telephone and Internet/on-line money card purchase authentication security systems, and achieves the desires and industry needs as identified above. In accordance with the instant inventive voice authenticated credit card purchase verification method and apparatus, upon contact by a putative telephone or on-line Internet purchaser of goods and/or services of a vendor and telephone call being answered by anyone, the inventive method and apparatus employs means to ask for the cardholder's name and availability, and/or whether the telephone number is correct, i.e. whether the telephone number called is the telephone number on record for the given credit card.” [0017]

Regarding claim 15
The apparatus according to claim 14, wherein the memory stores the database.

Cartmell teaches:
Stored in a transaction processor (therefore memory) database…
“The present invention overcomes the deficiencies and drawbacks of conventional telephone and Internet/on-line money card purchase authentication security systems, and achieves the desires and industry needs as identified above. In accordance with the instant inventive voice authenticated credit card purchase verification method and apparatus, upon contact by a putative telephone or on-line Internet purchaser of goods and/or services of a vendor and use of a money card transactional device, such as a credit/debit card, or one of the American Express type, a card transaction processor is contacted with conventional authentication information and purchase information, such as the amount of the transaction, the account number, credit card number, card expiration date, card member name and address, and telephone number and the like. Concurrently, or sometime thereafter, but preferably substantially contemporaneous with card transactional usage, the putative card user is then contracted via a telephone call by a system telephone calling means vis--vis the cardholder's number on file, for example, as stored in a transaction processor database.” [0017]  Inherent with stored in a transaction processor database is some type of memory.

Claims 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2011/0276489 to Larkin.
Regarding claim 7


Cartmell teaches account number and credit card.  They do not teach primary account number.

Larkin also in the business of account number teaches:
Credit card numbers that are unique have a PAN…
“Credit card numbers which are guaranteed to be unique (e.g. the full PAN), are assigned a shared namespace within the system (i.e. a namespace will is common to all credit cards). Account numbers, which are only unique to a particular tenant, are assigned a tenant-specific namespace. Namespaces are system-wide in nature. A shared namespace takes the value of zero. Tenant-specific namespaces take the Organisation ID of the sending tenant as the namespace (e.g. tenant with Organisation ID 51 uses the namespace 51).” [0115]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Cartmell the ability to use primary account numbers as taught by Larkin since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Larkin who teaches card numbers can also be PAN and Carmell benefits as they teach using payment cards for transactions.

Regarding claim 16
The apparatus according to any of claim 9, wherein the electronic transaction is an electronic payment transaction and the account code is a Primary Account Number (PAN).

Cartmell teaches:
On-line or Internet (electronic) transaction…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4.” [0021]

Cartmell teaches account number and credit card.  They do not teach primary account number.

Larkin also in the business of account number teaches:
Credit card numbers that are unique have a PAN…
“Credit card numbers which are guaranteed to be unique (e.g. the full PAN), are assigned a shared namespace within the system (i.e. a namespace will is common to all credit cards). Account numbers, which are only unique to a particular tenant, are assigned a tenant-specific namespace. Namespaces are system-wide in nature. A shared namespace takes the value of zero. Tenant-specific namespaces take the Organisation ID of the sending tenant as the namespace (e.g. tenant with Organisation ID 51 uses the namespace 51).” [0115]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Cartmell the ability to use primary account numbers as taught by Larkin since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Larkin who teaches card numbers can also be PAN and Carmell benefits as they teach using payment cards for transactions.

Regarding claim 17
The apparatus according to claim 16, wherein the apparatus is arranged to proceed with the electronic payment transaction by transmitting an authorisation request to an issuing bank.

Cartmell teaches:
Forward to credit card processing center…
“…Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8…” [0021]

Where credit card is a bank card (therefore bank would authorized the transaction)…
“U.S. patent application Publication No. 20020163412 which discloses a method of bank card and credit card fingerprint identification. As disclosed in this method, a reference fingerprint data is digitized and stored in an IC chip or stored on a magnetic strip of a bank card or credit card. The true, authorized user is identified by collating the measured fingerprint data with the reference fingerprint data via a fingerprint ATM terminal, or a fingerprint reading device. The disclosure of both of these references are incorporated herein by reference.” [0030]

Claims 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) in further view of Pub. No. US 2017/0011406 to Tunnell et al.
Regarding claim 18
A system for authorising an electronic transaction, the system comprising:

an apparatus for authorising the electronic transaction and an application for execution by a mobile communications device of a participant in the electronic transaction, wherein the apparatus comprising at least one processor and memory storing instructions that, when executed by the processor, cause the apparatus to:

Cartmell teaches:
Processing unit (processor) and memory…
“To accomplish the voice verification-voice imprint functions described above, it is contemplated in the present inventive method and apparatus to employ any conventional means to enable a voice transaction process. For example, the system can include an input interface for receiving a transaction request and for initiating a telephone call with an on-file number for the customer voice transaction. The input interface can include a simple recordation device, or any known speech-to-text capability to convert all or part of an audio input from the consumer to electronic text. Also included may be a central processing unit (CPU) a random access memory (RAM) for temporary storage of information, an Internet connection circuit for communicating over the Internet, and a voice browser for providing audio input and output, and a read only memory (ROM) for permanent storage of information, any of which components can be coupled to a bus, in any order or manner desired.” [0024]

Use of web (browser, therefore application)…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4” [0021]

Another example of input interface (application)…
“To accomplish the voice verification-voice imprint functions described above, it is contemplated in the present inventive method and apparatus to employ any conventional means to enable a voice transaction process. For example, the system can include an input interface for receiving a transaction request and for initiating a telephone call with an on-file number for the customer voice The input interface can include a simple recordation device, or any known speech-to-text capability to convert all or part of an audio input from the consumer to electronic text. Also included may be a central processing unit (CPU) a random access memory (RAM) for temporary storage of information, an Internet connection circuit for communicating over the Internet, and a voice browser for providing audio input and output, and a read only memory (ROM) for permanent storage of information, any of which components can be coupled to a bus, in any order or manner desired.” [0024]

From the background and mobile device, PDA able to provide voice input…
“After receiving spoken words, the remote server searches its own database to establish a match with pre-recorded verification reference data of the consumer. As further revealed, voice input can be provided in the form of a telephone input system, a personal digital assistant ("PDA"), a personal computer, or other mobile voice communication devices.” [0014]

following receipt of transaction details for the electronic transaction, an identifier for the participant in the electronic transaction, and a verification code generated using time data provided by the participant and seed data, the identifier comprising a telephone number for the participant, verifying the verification code by communicating with a validation server that compares the verification code to a generated verification code using the time data and stored seed data associated with the participant;

Purchaser selects and identifies (receiving) goods and services (transaction details) via Internet (therefore electronic transaction) and telephone number (identifier), information is forwarded…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale 

See Verification Code below.

following verifying the verification code, sending the participant via a push notification using the identifier, the transaction details;

Telephone call placed (pushed notification) from transaction processor (server) to purchaser (sending)…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Telephone call is made (sending) to card anyone (participant)…
a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Charges (transaction detail)…
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the 

See Verification Code below.

following receipt of authorisation data from the participant, the authorisation data comprising authentication data for the participant, verifying the authentication data for the participant;


Recorded (receipt of) voice print (authorization data) from purchaser (participant)… 
“If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction. Preferably, the telephone call via the number on file in a database to the putative purchaser is made substantially contemporaneous with the putative purchaser's selection and attempted purchase of goods and/or services via money transaction card, or a soon as practicable, to ensure, and to maintain the highest security integrity of the instant inventive method, that the putative purchaser is an authorized card holder with correct telephone number data on file in a database. Once the recorded purchaser voice print is completed inclusive of all desired information, the database will be continually updated to supply the transaction processor 8 and/or merchant/on line vendor with a recorded voice imprint receipt of the consummated transaction, which can be stored, for example, in a updated library of the customer's consummated sales transactions.” [0022]

Verifying the identity of the cardholder (participant)…
“In verifying the identity of the authorized cardholder by voice authentication as described, the putative purchaser information data inclusive of voice data packet is compared to a pre-stored voice imprint of an authorized cardholder. A pre-stored voice imprint database and voice imprint comparison function can be provided by any conventional means. For example, a voice data packet can be transmitted to a credit card issuing company's server, e.g. transaction processor 8 herein, for verifying the purchaser's identity in a credit card/debit card purchase transaction. Upon receipt of the voice data packet by a system server, a database is accessed to verify the purchaser's credit and identity. In performing this function, the system server, which can be a remote server, searches a database to establish a match with the pre-recorded reference voice data of the authorized cardholder, and a comparison process initiated. A voice reference match indicates that the voice signature of the stored voice reference data matches the voice signature of the purchaser's inputted voice data, and that the putative purchaser/card user is 

following verification of the authentication data for the participant, determining an account code associated with the participant based on the identifier and proceeding with the electronic transaction using the account code; and

Database accessed to verify (determine) purchaser’s credit (account code)….
“In verifying the identity of the authorized cardholder by voice authentication as described, the putative purchaser information data inclusive of voice data packet is compared to a pre-stored voice imprint of an authorized cardholder. A pre-stored voice imprint database and voice imprint comparison function can be provided by any conventional means. For example, a voice data packet can be transmitted to a credit card issuing company's server, e.g. transaction processor 8 herein, for verifying the purchaser's identity in a credit card/debit card purchase transaction. Upon receipt of the voice data packet by a system server, a database is accessed to verify the purchaser's credit and identity. In performing this function, the system server, which can be a remote server, searches a database to establish a match with the pre-recorded reference voice data of the authorized cardholder, and a comparison process initiated. A voice reference match indicates that the voice signature of the stored voice reference data matches the voice signature of the purchaser's inputted voice data, and that the putative purchaser/card user is probably genuine and authorized, and the purchase transaction authorized and consummated. If a voice signature match is not established either/or the putative purchase or on-line vendor can be notified, and the sales transaction--card usage declined. Optionally, a failed authentication attempt may trigger inactivation of a credit or debit card, and/or the appropriate authorities notified. Voice authentication or voice recognition is well known in the art, an example of which is the Home Shopping Network Speaker recognition. Voice authorization is also discussed in detail, for example, in U.S. Pat. Nos. 5,835,894, 5,499,288; 5,127,043; 5,297,183, Japanese patent application Nos. 2001265741, 2002176455, 03262344, 63193694, 10331498, 02073744 and 2002176455, the disclosures of which are incorporated herein by reference.” [0027]  Inherent with credit for card user is an account code.

wherein an application comprises instructions for the mobile communications device to:


Convert speech to text…	
“To accomplish the voice verification-voice imprint functions described above, it is contemplated in the present inventive method and apparatus to employ any conventional means to enable a voice transaction process. For example, the system can include an input interface for receiving a transaction request and for initiating a telephone call with an on-file number for the customer voice transaction. The input interface can include a simple recordation device, or any known speech-to-text capability to convert all or part of an audio input from the consumer to electronic text. Also included may be a central processing unit (CPU) a random access memory (RAM) for temporary storage of information, an Internet connection circuit for communicating over the Internet, and a voice browser for providing audio input and output, and a read only memory (ROM) for permanent storage of information, any of which components can be coupled to a bus, in any order or manner desired.” [0024]

          See Display below.

determine the authentication data for the participant of the mobile communications device; and

Various authentication data…
“Also contemplated for use in the present invention to deter unauthorized financial transactions, and to strengthen financial and credit privacy are any conventional biometric means of identification, some non-limiting examples include, fingerprints, thumbprints, retinal patter, face fingerprint, electronic signatures, cryptographic digital signatures keystroke dynamics, wrist vein identification, hand geometry scans and dynamic and static handwritten signature in combination of biometric means of identification, particularly that which cannot be reverse engineered to recreate personal information. A commercial example is Disney's hand geometry scans of season ticket holders. Electronic signatures are recognized under the Electronic Signatures in Global and National Commerce Act ("e-sign"), which authorizes the use of electronic means to meet legal requirements in contracts, consumer disclosures and record keeping. As defined by the Act, and the scope thereof contemplated for use herein, in one ore more embodiments, electronic signature encompasses electronic sound, symbol, or process attached to or logically associated with, a contract or other record and executed or adopted by a person with the intent to sign the record.” [0028]

send the determined authentication data to said apparatus.

Forwards (therefore receipt) of all authentication data and purchase price and other information (transaction) to processing center or transaction processor…
“Referring to FIG. 1, when engaged in shopping a customer or otherwise putative purchaser 2, browses for goods and services by using a magazine or sales literature, or a public net-work, such as the Internet or World-Wide Web. Purchaser 2 selects goods or service to be purchased from a merchant via telephone, or as exemplified in this embodiment, by connecting to an on-line vendor site 6 through a local Internet Service Provider (ISP) 4. Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. After processing the supplied authentication data, e.g. credit card number, authorized limit, etc., to consummate the sales transaction, a telephone call is placed to the putative purchaser 2 from the transaction processor 8, or from any means associated with the credit card sale transaction consummation, such as a dedicated network nodule (not shown), or a remote server supplied with database information of registered credit card users, inclusive of a registered telephone number on file in a database accessible by the transaction processor 8. Upon someone answering the telephone, the named credit holder is asked for, and any other identifying questions as desired, such as, for example, voice verification for correctness of the dialed telephone number on file in the database, and whether the dialed telephone number is not correct.” [0021]

Verification Code
Cartmell teaches financial transactions and telephone.  They do not teach verification code.

Brainard et al. also in the business of financial service and telephone teaches:

Verifier to authenticate (verify) a user (participant)…
“Referring to FIG. 1, in one embodiment of an authentication system 100 according to the technique, a verifier 105 may be used to help securely authenticate the identity of exemplary user 110. As used here, “authenticate” means to verify the identity of a user 110, and so “authenticate” and “verify” can be used interchangeably throughout. Also, although the specification will discuss, for simplicity, authentication of “users,” it should be understood that “users” means any entity requiring 

Verifier that is a computer (validation server)…
“The verifier 105 can be any sort of device that implements the functions described herein. In one embodiment, the verifier 105 may be implemented as software running on a server class computer including a processor, memory and so on, to enable authentication of a large number of users, for example, in an enterprise. The verifier 105 can also be implemented as software running on a desktop computer, laptop computer, special-purpose device or personal digital assistant (PDA). For example, the verifier 105 can be implemented as a software program running on a general-purpose computer, possibly interacting with one or more other computer programs on the same or a different computer. Some or all of the verifier 105 functionality can be implemented in hardware, for example in an Application Specific Integrated Circuit (ASIC). In still further embodiments, the verifier 105 can be implemented in a cellular telephone, or specialized hardware embedded in a cellular telephone and adapted to interact with the cellular telephone's circuitry. Other sizes, shapes, and implementations are possible without departing from the spirit of the invention.” (col. 3, lines 12-32)

Generate authentication (verification) code with user (participant) device using seed and time…
“In some embodiments, the user authentication device 120 stores a seed or secret that may be used to help authenticate the user 110. Typically, the seed may be information that only is available to the authentication device 120 and the verifier 105. For example, in one embodiment, the information may be a numerical value. The seed can be used to help generate an authentication code for the user 110. The user authentication device 120 can also store or access dynamic data, which, for example, can be the current time, if implemented with a running clock. The user authentication device 120 can also provide other information, or perform other calculations or combination functions, as described further below. For example, in one embodiment, in addition to a seed, the device 120 may receive a personally selected secret from the user 110 (such as a PIN or password) and generate a dynamic, non-predictable authentication code value in response to the secret received from the user 110, the seed, and the current time. Here, for 

Verifier (validation server) receives (therefore by communicating) user authentication (verification) information and verifies the authentication (verification) code by algorithmic calculations (therefore generating) by verifier (validation server), by compares the generated code…
“For each user authentication attempt, the verifier 105 receives user authentication information and verifies the received information. As described further below, in some embodiments, the verifier 105 also determines an event state indicating whether one or more events have occurred, and optionally, in some cases, the nature of an event. In some embodiments, in order to authenticate the user, the verifier 105 performs algorithmic calculations for each user authentication attempt that is substantially identical to the algorithmic calculation performed by the user authentication device 120. In some embodiments, the verifier 105 can determine authentication codes for a number of possible events and event states such that a number of authentication codes that can successfully authenticate the user 110 are possible. The verifier 105 compares the authentication information received over communications channel 170 and the authentication information generated by the verifier 105 to determine whether any match. If there is a match, then the verifier 105 can authenticate the identity of the user 110 depending on the event state determined. In one embodiment, when the received and generated user information do not match, the user authentication attempt fails. In some embodiments, the verifier 105 can communicate positive or negative acknowledgement to the communications terminal 140 via the communications channel 170, and the terminal 140 may or may not communicate the acknowledgement to the device 120 or directly to the user 110. In further embodiments, where a plurality of authentication codes that can successfully verify the user 110 are possible, the verifier 105 first determines an expected authentication code for an expected event state, and if the verifier 105 receives a different authentication code, determines and compares authentication codes for other possible event states before indicating whether the authentication device has been successfully verified. Note that there can be other possible authentication codes as well, for example due to a generation value increment (described further below) and 

Authentication results in access to physical location and financial services (therefore sending based on authentication (verifying the verification code)… …
“Authentication can result in the performance of one or more actions including, without limitation, providing access or privileges, taking action, or enabling some combination of the two. Access includes, without limitation: access to a physical location, communications network, or a computer system; access to such services as financial services and records, or health services and records; or access to levels of information or services. The user 110 and the verifier 105 can be physically near one another or far apart.” (col. 3, lines 32-41)

“In one embodiment, a determination by a verifier 105 of an event occurrence triggers a restriction on the activities of a user 110, rather than a complete denial of access. The restriction can be based on the type of events that have occurred since the preceding authentication attempt. For example, a workstation user's access to highly confidential information can be eliminated while access to non-confidential information continues to be permitted when the user's PIN was entered into the authentication token incorrectly more than a specified number of times.” (col. 7, lines 29-38)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Cartmell the ability to have a verification code as taught by Brainard et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Brainard et al. who teaches the need to enhance security and providing additional verification of a user with a verification code further enhances security.

Display
Cartmell teaches voice and transaction and identity information.  They do not teach display. 

Tunnell et al. also in the business of voice teaches:
Speech to text conversion for display…
“As described herein, several embodiments of the present invention use alias recognition to carry out specific transactions such as accessing accounts and executing transactions. Other embodiments use multiple aliases to execute multiple actions. Still other embodiments use multiple Through-speech-to text conversion, that amount may be displayed on a display screen.” [0126]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Cartmell the ability to use a display as taught by Tunnell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Tunnell et al. who teaches the conversion of speech to text for display for a transaction.  Benefits people hard of hearing.

Regarding claim 19
The system according to claim 18, wherein the application comprises instructions for the mobile communications device to prompt the participant of the mobile communications device to enter biometric data to authorise the electronic transaction.

Cartmell teaches:
Call (prompt) customer for voice verification (biometric data)…
“To accomplish the voice verification-voice imprint functions described above, it is contemplated in the present inventive method and apparatus to employ any conventional means to enable a voice transaction process. For example, the system can include an input interface for receiving a transaction request and for initiating a telephone call with an on-file number for the customer voice transaction. The input interface can include a simple recordation device, or any known speech-to-text capability to convert all or part of an audio input from the consumer to electronic text. Also included may be a central processing unit (CPU) a random access memory (RAM) for temporary storage of information, an Internet connection circuit for communicating over the Internet, and a voice browser for providing audio input and output, and a read only memory (ROM) for permanent storage of information, any of which components can be coupled to a bus, in any order or manner desired.” [0024]


Conclusion

The following prior art teaches at least time and seed for verification:
US-20140196118-A1; US-20140245419-A1; and KR-20150034863-A

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693